[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT            FILED
                         ________________________ U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                               No. 05-15588                   APR 17, 2006
                           Non-Argument Calendar            THOMAS K. KAHN
                         ________________________               CLERK


                     D. C. Docket No. 04-20174-CR-JEM

UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                    versus

JORGE ARTURO GIRALDO,

                                                           Defendant-Appellant.

                         ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        _________________________

                               (April 17, 2006)

Before CARNES, MARCUS and PRYOR, Circuit Judges.

PER CURIAM:

      This is Jorge Giraldo’s second appeal from his 57-month sentence, which

was imposed after he pled guilty to importing 100 grams or more of heroin, in

violation of 21 U.S.C. §§ 952(a), 960(b)(2).   On March 27, 2005, we vacated
Giraldo’s sentence after concluding that the government had not met its burden to

show that the district court’s Booker 1 non-constitutional error was harmless.               See

United States v. Giraldo, 132 Fed. App’x 800 (11th Cir. 2005) (“Giraldo I”).

Pursuant to our remand instructions in Giraldo I, the district court conducted a

resentencing hearing at which the parties presented arguments on the applicability

and effect of the sentencing factors enumerated in 18 U.S.C. § 3553(a).

      Based on Giraldo’s adjusted base offense level of 25 and his criminal history

category I, he faced an advisory Guidelines range of 57 to 71 months’

imprisonment, which, in Giraldo I, we noted the district court correctly determined.

Id. at 806 n.6. At the resentencing hearing, Giraldo argued that the § 3553(a)

factors supported a three-year sentence because: (1) he was involved in the

transportation of heroin, rather than its distribution, and therefore, he was less

culpable; (2) he had no prior criminal history; (3) he had strong family ties and his

children had been forced to discontinue their education as a result of his

incarceration; (4) upon release from prison, he likely would face deportation to

Colombia; and (5) a 3-year sentence would be sufficient to promote respect for the

law given that he has never been imprisoned before. In addition to hearing these




      1
          United States v. Booker, 543 U.S. 220, 125 S. Ct. 738, 160 L. Ed. 2d 621 (2005).

                                                 2
arguments, the district court reviewed a letter written by Giraldo’s son and heard

Giraldo’s statement expressing his repentance and asking for forgiveness.

      The government argued that a 57-month sentence was reasonable, in light of

Booker and the § 3553(a) factors, because the sentence was at the low end of the

Guidelines range and Giraldo transported nearly one kilogram of heroin into the

United States.   The government also highlighted the importance of consistency

among sentences for similar types of crimes.

      After hearing the parties’ arguments and expressly acknowledging that the

Guidelines were advisory in nature, the district court again sentenced Giraldo to 57

months’ imprisonment followed by three years’ supervised release.           The court

indicated that it had considered the parties’ statements, the PSI, and the factors set

forth in 18 U.S.C. § 3553(a). This appeal, Giraldo II, followed.

      Based on our careful review of the record, and in particular the transcript of

the resentencing hearing, we conclude that Giraldo’s sentence was reasonable, in

light of the § 3553(a) factors and the advisory Guidelines range. The district court

explicitly stated that it considered Giraldo’s arguments from the resentencing

hearing and the § 3553(a) factors. Contrary to Giraldo’s argument on appeal, the

district court was not required to enumerate or discuss, as part of its sentencing

scheme, every § 3553(a) factor. See United States v. Scott, 426 F.3d 1324, 1329



                                          3
(11th Cir. 2005) (holding that although the district court must be guided by the §

3553(a) factors, “nothing in Booker or elsewhere requires the district court to state

on the record that it has explicitly considered each of the § 3553(a) factors or to

discuss each of the § 3553(a) factors”). “[A]n acknowledgment by the district

court that it has considered the defendant’s arguments and the factors in section

3553(a) is sufficient under Booker.” United States v. Talley, 431 F.3d 784, 786

(11th Cir. 2005). Moreover, the district court sentenced Giraldo to the lowest end

of the Guidelines range. Cf. id. at 878-88 (observing that although a sentence

within the advisory Guidelines range is not per se reasonable, we ordinarily expect

such a sentence to be reasonable). On this record, Giraldo has not met his burden

to establish that his sentence was unreasonable.

      AFFIRMED.




                                          4